Exhibit 99.1 News Release Company Contacts: Gregory Walker , Sonia Segovia, VP, Finance and CFO IR Coordinator Tel: (408) 938-6457 Tel: (408) 938-6491 Email:gregory.walker@pdf.com Email: sonia.segovia@pdf.com PDF Solutions® Reports First Fiscal Quarter Results SAN JOSE, Calif.—April 28, 2016—PDF Solutions, Inc. (“PDF Solutions” or the “Company”) (NASDAQ: PDFS) , the leading provider of process-design integration technologies to enhance integrated circuit (IC) manufacturability, today announced financial results for its first fiscal quarter ended March 31, 2016. Total revenues for the first fiscal quarter of 2016 totaled $25.1 million, up 4% from $24.1 million for the fourth fiscal quarter of 2015 and down 6% from $26.8 million for the first fiscal quarter of 2015. Design-to-silicon-yield solutions revenue for the first fiscal quarter of 2016 totaled $18.6 million, up 30% from $14.3 million for the fourth fiscal quarter of 2015 and up 2% from $18.2 million for the first fiscal quarter of 2015 . Gainshare performance incentives revenue for the first fiscal quarter of 2016 totaled $6.5 million, down 34% from $9.8 million for the fourth fiscal quarter of 2015 and down 25% from $8.7 million for the first fiscal quarter of 2015. On a GAAP basis, net income for the first fiscal quarter of 2016 was $2.1 million, or $0. 07 per basic and diluted share, compared to $2.8 million, or $0.09 per basic and diluted share, for the fourth fiscal quarter of 2015, and compared to $6.0 million, or $0.19 per basic and $0.18 per diluted share, for the first fiscal quarter of 2015. Cash and cash equivalents were $129.4 million at March 31, 2016, compared to $126.2 million at December 31, 2015. Non-GAAP net income for the first fiscal quarter of 2016 was $5 .4 million, or $0.17 per diluted share, compared to $5
